EXHIBIT 32.2 CERTIFICATION PURSUANT TO 19 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual report of Goldsands Development Company (the “Company”) on Form 10-K for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Peter Wiget, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Peter Wiget Peter Wiget Chief Financial Officer (Principal Financial and Principal Accounting Officer) Date: May 12, 2011 A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to Goldsands Development Company and will be retained by Goldsands Development Company and furnished to the Securities and Exchange Commission or its staff upon request.
